PER CURIAM.
After considcraiton of this case we have decided to grant leave to the petitioners to apply to the United States District Court for the Western District of Pennsylvania for leave to file a complaint in the nature of a bill of review and for hearing, with directions to that court to take such action in the premises as may be required by law.
We say again, however, what we stated in the case of Raffold Process Corporation v. Castanea Paper Co., 3 Cir., 105 F.2d 126, 129, quoting with approval the opinion in Egry Register Co. v. Standard Register Co., 6 Cir., 1 F.2d 11, 12, viz., “The rule is that, whenever the right to file a bill is at all doubtful, leave is granted as a matter of course. This does not necessarily involve any consideration whatever as to the sufficiency of the hill, but only as to the apparent right of the plaintiff to file the same.”
An order will be entered in conformity with this opinion.